Sentence was pronounced upon the defendants on the 27th day of June, 1930, and the transcript on appeal was filed in this court on August 15, 1930. No brief was filed by the defendants. The State filed its motion to affirm the judgment on October 16, 1930. The defendants filed their motion to require the stenographer to transcribe his notes on October 20, 1930. The stenographer was at all times amenable to the order of the circuit court in the matter of transcribing his notes. The circuit court did not by reason of the appeal lose its jurisdiction to compel him to fulfill the ministerial duties of his office in the case. Therefore, the defendants should have taken earlier steps to enforce their rights in the premises; and, having failed to do so, the case is before us as one where there is no bill of exceptions. There is no error apparent from the face of the record, and it follows that the judgment must be affirmed.